361 F.2d 321
W. Willard WIRTZ, Secretary of Labor, United StatesDepartment of Labor, Appellant,v.HINES REALTY COMPANY and Jack Hines, Appellees.
No. 22603.
United States Court of Appeals Fifth Circuit.
May 17, 1966.

Bessie Margolin, Associate Sol., William Fauver, Atty., Charles Donahue, Sol., Robert E. Nagle, Atty., Dept. of Labor, Washington, D.C., Beverley R. Worrell, Regional Atty., Dept. of Labor, for appellant.
C. A. L. Johnston, Jr., Mobile, Ala., McCorvey, Turner, Johnstone, Adams & May, Mobile, Ala., Brooks, Garrett & Thompson, Brewton, Ala., of counsel, for appellees.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and KILKENNY,1 District Judge.
PER CURIAM:


1
This appeal by the Secretary is from an order of the District Court granting summary judgment to appellees.  The Secretary, proceeding under 17 of the Fair Labor Standards Act, 29 U.S.C.A. 217, was seeking, inter alia, to restrain appellees from withholding back wages alleged to be due under the Act.  The judgment of the District Court was rendered prior to this court's opinion in Burk Builders, Inc. v. Wirtz, 5 Cir., 1966. 355 F.2d 451.  The two are patently in conflict and Burk Builders is, of course, controlling.


2
Accordingly, we reverse and remand for further proceedings not inconsistent herewith.



1
 Of Portland, Oregon, sitting by designation